763 So. 2d 1265 (2000)
TEACHERS EDUCATORS ASSOCIATION, INC., Petitioner,
v.
DUVAL COUNTY SCHOOL DISTRICT, Respondent.
No. 1D00-920.
District Court of Appeal of Florida, First District.
July 12, 2000.
James J. Egan, Jacksonville, for petitioner.
Richard A. Mullaney, General Counsel, and Ernst D. Mueller, Assistant General Counsel, Jacksonville, for respondent.
PER CURIAM.
The Teachers Educators Association, Inc. (TEA) petitions this court for a writ of mandamus, complaining of the respondent Duval County School District's failure to act on TEA's petition for formal hearing pursuant to section 120.569, Florida Statutes, on the district's refusal to recognize TEA as an entity authorized to provide training and staff development to district employees. We issued an order to show cause and find that respondent's arguments in opposition to the petition might ultimately prove to be valid reasons to deny the request for formal hearing or, if a hearing is held, to support the district's decision to decline to authorize TEA. They are not, however, valid reasons to fail to act on the petition for formal hearing in a timely fashion. See Global Water Conditioning v. Department of Agriculture and Consumer Services, Division of Forestry, 521 So. 2d 126, 129 (Fla. 1st DCA 1987). Accordingly, we grant the petition and issue our writ of mandamus, directing the district to act on TEA's petition for formal hearing within 15 days of issuance of mandate in this cause.
PETITION GRANTED.
ALLEN, LAWRENCE and BENTON, JJ., concur.